Title: To Thomas Jefferson from William Adamson, 1 October 1807
From: Adamson, William
To: Jefferson, Thomas


                        
                            Esteemed friend
                            
                            New York the 1st. October 1807
                        
                        My friend Franz Diederichs Esqr. having occasion to visit the seat of the general government, & wishing to
                            Pay his respects to the President of the United States, has requested my Lett. of introduction to thee, which I the more
                            readily yield to, from his being of correct republican principles—This Gentleman is a native of Germany, & has adopted
                            this Country as his home, from a love for it’s political institutions, & is at the head of a very respectable Commercial
                            establishment in this City, under the firm of Franz Diederichs & Co I therefore take the liberty of introducing
                            him to thy acquaintance, trusting from thy known liberality, that thou will excuse so great a freedom; & beg thee to
                            believe that I am, with unabated reverence & regard—
                   Thy respectful friend
                        
                            Wm Adamson
                            
                        
                    